DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 4 December 2018. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1, 10, and 19 is/are presented in independent form.

No priority is claimed. 

An IDS was received on 4 December 2018. 

Specification
The disclosure is objected to because of the following informalities: 0019 recites “to allow the second user to be able to revert to an earlier version of the web application than the version that includes the changes made by the first user”, which appears to be missing one or more words and/or punctuation.  
Appropriate correction is required.

Claim Objections
Claims 4 and 13 are objected to because of the following informalities:  they are unclear when they recite “wherein the first local repository comprises a browser plug-in the user device”. The local repository already has been stated to be located on the user device, and there appears grammatically to be at least one word missing from this limitation. In view of the specification this is treated as a typographical error and the claim is treated as stating that “wherein the first local repository is implemented as a browser plug-in in the user device.” See instant specification at 0070.  Appropriate correction is required.
Claims 6 and 15 are objected to because of the following informalities:  they are unclear when they recite “revert to an earlier version of the web application saved in the first local repository than a version of the web application with the changes made by the other user device stored in the historical collection of versions of the web application in the original repository”. The “than” makes no sense in the sentence, which appears to be missing one or more words and/or punctuation. In view of the specification this is treated as a typographical error and the claim is treated as stating that “revert to an earlier version of the web application stored in the first local repository, rather than a version of the web application with the changes made by the other user device stored in the historical collection of versions of the web application in the original repository.” See instant specification at 0074.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the software known as Git as evidenced by 
Tutorialspoint, Git – Quick Guide, published prior to 2015 as shown by web.archive.org, retrieved on 10 March 2021, retrieved from the internet <URL: https://www.tutorialspoint.com/git/git_quick_guide.htm> (hereinafter GQG), 
Quora, What file types does Git support?, published 30 November 2017, retrieved on 11 March 2021, retrieved from the internet <URL: https://www.quora.com/What-file-types-does-Git-support> (hereinafter Quora),
Mindfire Solutions, Efficient Usage of Git for Web Developers, published 8 August 2017, retrieved on 11 March 2021, retrieved from the internet <https://medium.com/@mindfiresolutions.usa/efficient-usage-of-git-for-web-developers-6de1bedfb7c> (hereinafter Mindfire),

Git SCM, git-gui, published on 22 September 2017, retrieved on 11 March 2021, retrieved from the internet <URL: https://git-scm.com/docs/git-gui/2.12.5> (hereinafter GIT-GUI), and
Perera, Pasindu Rumal, Share/Collaborate code with Git without Github or internet, published 23 July 2016, retrieved on 11 March 2021, retrieved from the internet <URL: https://medium.com/@udnisap/share-collaborate-code-with-git-without-github-or-internet-2a71991c0089> (hereinafter Perera).

As per claims 1, Git teaches a system (GQG at page 1) comprising: 
a user device configured to access a web server (GQG at page 2 – central server), which includes a web application stored in the web server (GQG at page 2 – system is for “software developers” and therefore inherently is used for software development, which would be inclusive of web applications. Quora at James Nevik – supports any type of file, which would include web applications. Mindfire at third paragraph –  Git “is being used widely by web developers to track changes made to both open source and commercial projects.”), wherein the web application is accessible by another user device to make changes to the web application (GQG at page 4 – every client has a copy of the whole repository with which they can make changes), which changes are stored in a historical collection of versions of the web application in an original repository (GQG at page 2 – every file and commit is check-summed, , 
wherein the user device is configured to allow the user device to access the historical collection of versions of the web application in the original repository, and to store the changes to the web application, made by the other user device in a historical collection of versions of the web application, in a first local repository in the user device (GQG at page 3 – every client has a copy of the whole repository with which they can make changes).

As per claim 10, Git teaches a method (GQG at pages 8-9 – “workflow”) comprising: 
accessing a web server, via a user device, wherein the web server includes a web application stored in the web server, and wherein the web application is accessible by another user device to make changes to the web application, which changes are stored in a historical collection of versions of the web application in an original repository (see remarks regarding claim 1); 
accessing, via the user device, the historical collection of versions of the web application stored in the original repository (see remarks regarding claim 1); and 
storing the changes to the web application made by the other user device in a historical collection of versions of the web application in a first local repository in the user device (see remarks regarding claim 1).

As per claim 19, Git teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device in a user device (see GQG at page 2 – download would inherently require a computer having a computer readable storage medium, and the source code is program instructions executable (once built) by a computer) to cause the computer device to: 
perform a change on a web application, stored in a web server having a staging area for the web application, using a user-specific instance of the user device to change the web application in the staging area (GQG at page 3 – “staging area” and “working directory”, and see remarks regarding claim 1); 
store the change of the web application, and parameters of the change, in a historical change collection in an repository which is different than the staging area of the web server (see remarks regarding claim 1); and 
store the change of the web application, and parameters of the change, in a historical change collection in a local repository in the user device which is different than the staging area of the web server and different than the original repository (see remarks regarding claim 1).

As per claims 2 and 11, Git teaches the system of claim 1, wherein the user device does not have access to make changes to the web application stored in the web server (GQG at page 1 – operations can be performed which the user is offline, thus the user could not possibly have access to make changes to the web application stored in the web server).

the system of claim 2, wherein the user device includes an error detector to allow the user device to detect errors in the versions of the web application stored in the first local repository (GIT-FSCK – “It prints out any corruption it finds (missing or bad objects), and if you use the --unreachable flag it will also print out objects that exist but that aren’t reachable from any of the specified head nodes (or the default set, as mentioned above).).

As per claims 4 and 13, Git teaches the system of claim 3, wherein the first local repository comprises a browser plug-in the user device (Quora at James Nevik – Git supports any type of file, which would include browser plugins.).

As per claims 5 and 14, Git teaches the system of claim 3, wherein the user device is configured to communicate with the original repository by a version control system-graphical user interface (VCS-GUI) (GIT-GUI – “git-gui - A portable graphical interface to Git”).

As per claims 6 and 15, Git teaches the system of claim 5, wherein the user device includes a processor configured to allow the user device to revert to an earlier version of the web application saved in the first local repository than a version of the web application with the changes made by the other user device stored in the historical collection of versions of the web application in the original repository (GQG at pages 44-45 – switch between branches).

the system of claim 7, wherein the first local repository is configured to be in communication with the original repository and a second local repository in the other user device (Perera throughout – “Git supports P2P code sharing out of the box”).

As per claims 9 and 18, Git teaches the system of claim 1, wherein the user device is configured to be in communication with the other user device via a peer-to-peer connection (Perera throughout – “Git supports P2P code sharing out of the box”) to enable the user device to advise the other user device that the user device has reverted to the earlier version of the web application based on a detection of an error in operation by the error detection device (If different user devices are communicating peer-to-peer then there is inherently a communication network in place that would enable one user device to advise other user devices of events.).

As per claim 20, see remarks regarding claims 9 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Git in view of Kim (U.S. Patent No. 9,317,254 B1) (hereinafter Kim).

As per claims 7 and 16, documentation cannot be found to show explicitly that Git teaches: The system of claim 6, wherein the processor is configured to revert operation of the user device to the earlier version of the web application automatically in response to the error detection device determining that an error in operation has occurred when using the version of the web application with the changes made by the other user device.
However, Kim teaches that a person may roll back the process of releasing software in the event of error detection. Kim at column 1 lines 23-38. It would have been obvious to one or ordinary skill in the art to incorporate the teachings of Kim into the invention of Git in order to recognize that such action could be taken in the Git environment. This would have been advantageous as it would avoid use of software versions that contain errors, thereby saving developers time and users aggravation at errors. Further merely automating such a task it is additionally obvious. MPEP 2144.04(III). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165